Case 19-25544-AJC   Doc 60
                        15   Filed 08/19/20
                                   12/18/19   Page 1 of 4
Case 19-25544-AJC   Doc 60
                        15   Filed 08/19/20
                                   12/18/19   Page 2 of 4
Case 19-25544-AJC   Doc 60
                        15   Filed 08/19/20
                                   12/18/19   Page 3 of 4
Case 19-25544-AJC   Doc 60
                        15   Filed 08/19/20
                                   12/18/19   Page 4 of 4
